A libel may be maintained and a divorce decreed against an insane person for causes of divorce which arose and became complete before the defendant became insane. *Page 119 
Mansfield v. Mansfield, 13 Mass. 412; Mordaunt v. Moncreiffe, L. R., 2 Sc. Div. App. 374. Insanity at the time of the commission of the acts constituting the ground of divorce is a full defence. Broadstreet v. Broadstreet, 7 Mass. 474; Garnett v. Garnett, 114 Mass. 379; Nichols v. Nichols, 31 Vt. 328.
Abandonment, to constitute a cause of divorce, must continue for three years together. P. S., c. 175, s. 5. The time during which the defendant has been insane cannot be included in computing the statutory period. But for her insanity, it may be that she would have repented and returned to her husband.
Libel dismissed.
CHASE, J., did not sit: the others concurred.